EXHIBIT 10.1

 

[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Amendment No. 2

to the

Developer Addendum

This Amendment No. 2 (“Amendment No. 2”) to the Developer Addendum dated May 14,
2010, by and between Zynga Inc. (“Zynga, Inc.”) and Facebook, Inc. (“Facebook,
Inc.”) (the “Addendum” as amended and supplemented by Amendment No. 1 dated
October 1, 2011, and together with the Statement of Rights and Responsibilities,
as amended and supplemented by the Addendum and the Developer Addendum No. 2
dated December 26, 2010, the “Original Agreement”) is made is effective as of
April 25, 2012 (the “Amendment No. 2 Effective Date”), and is made by and
between Facebook, Inc. and Facebook Ireland Limited (collectively, “Facebook”,
“FB”, “we”, “us”, or “our”) and Zynga, Inc., Zynga Game Ireland Limited (“Zynga
Ireland”), Zynga Luxembourg S.àr.L. (“Commissionaire”) (solely to the extent set
forth in the signature page hereto) (collectively, “Zynga”, “you”, or “your”).
We and you are sometimes referred to in this Amendment No. 2 individually as a
“party” or collectively, as the “parties”.

Recitals

 

A. FB desires to enable Zynga to use an alternate Payment Method for certain
subscription transactions, other than a Payment Method developed by or on behalf
of Facebook for such subscription transactions, and for a limited time, as
further detailed herein.

 

B. Unless otherwise defined herein, all capitalized terms used in this Amendment
shall have the same meanings given to them in the Original Agreement.

In consideration of the mutual covenants herein set forth in the Original
Agreement and this Amendment No. 2, the parties agree hereby as follows:

Agreement

1. A new limited exception is hereby added as Section 4.b(ii)(6) that reads as
follows:

(a) “Subject to Sections 4.b(ii)(1) through (5) of the Developer Addendum (and
as amended by Developer Addendum No. 2) and subject to the terms of the
Amendment No. 2 to the Developer Addendum, you may use a Subscription Substitute
Payment Method, provided that upon the Facebook Payment Method for Subscriptions
Live Date, you will migrate all applicable New Subscribers and Legacy
Subscribers (collectively, “Subscribers”) from such Subscription Substitute
Payment Method to the Facebook Payment Method for Subscription Services within
the applicable Subscription Transition Period regardless of whether or not the
feature set for the Facebook Payment Method for Subscription Services is on
parity with the Subscription Substitute Payment Method feature set; accordingly,
and without limiting the foregoing, you shall migrate all Subscribers over the
Facebook Payment Method for Subscription Services even if (1) a Subscriber is
using a Payment Method other than credit/debit cards, (2) the Payment Method for
such a Subscriber is not supported, (3) a Subscriber is using a currency that is
not supported or (4) the subscription period for a Subscriber is not supported
(e.g., you must migrate Subscribers that are on a weekly subscription even if
the Facebook Payment Method for Subscription Services can only support monthly
subscriptions)[*]. Facebook will provide you thirty (30) days prior written
notice of the Facebook Payment Method for Subscriptions Live Date. Except as
otherwise set forth in Sections 4.b(ii)(1) through (5) of the Developer
Addendum, your right to use a Subscription Substitute Payment Method shall
automatically terminate at the end of the applicable Subscription Transition
Period. At all times, any Zynga In-Game Currency that you make available as part
of the Subscription Service(s) for a given Covered Zynga Service shall comply
with Section 4.b(ii)(3)(d) of the Developer Addendum.



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in Section 4.b(ii)(4), prior to and
during the Subscription Transition Period, for purchases by Subscribers through
a Subscription Substitute Payment Method, you shall pay Facebook [*] thirty
percent (30%) of all amounts received by you from Subscribers for the applicable
Subscription Service(s) before any deductions (“Subscription Fees”); [*]. Prior
to and during the Subscription Transition Period, you shall provide Facebook, on
the second calendar day of each month, with a written report detailing the
Subscription Fees due for the immediately preceding month (regardless if the
amount due is zero). The corresponding Subscription Fees for each month shall be
due and payable within [*] calendar days at the end of each month. Facebook
shall not be required to provide you with any invoices for the Subscription
Fees. Upon written request by us, but no more than once every twelve
(12) months, [*].”

2. Definitions. The following new definitions are hereby appended to Exhibit A
of the Development Addendum:

 

  a. “Facebook Payment Method for Subscriptions Live Date” means the date
Facebook makes available to you the ability to use a Payment Method developed by
or on behalf of Facebook for Subscription Services for Covered Zynga Services.

 

  b. “Legacy Subscriber” means a user that was enrolled in Subscriptions
Services for a Covered Zynga Service prior to the Facebook Payment Method for
Subscriptions Live Date.

 

  c. “New Subscriber” means a user who was enrolled in Subscription Services for
a Covered Zynga Service on or after the Facebook Payment Method for
Subscriptions Live Date.

 

  d. “Subscription Service” means, a service that allows users of Covered Zynga
Services to obtain features, functionality, or other benefits, in exchange for a
monthly, recurring fixed subscription, or other fixed enrollment fee.

 

  e. “Subscription Substitute Payment Method” means a Payment Method other than
the Facebook Payment Method for Subscription Services, which is made available
to you, to complete purchases made by users for Subscription Service(s) for
Covered Zynga Services.

 

  f. “Subscription Transition Period” means the period of time beginning on the
Facebook Payment Method for Subscriptions Live Date and continuing for
(a) thirty (30) days with respect to New Subscribers, or (b) ninety (90) days
with respect to Legacy Subscribers.

3. This Amendment No. 2 together with the Original Agreement constitutes the
entire agreement of the Parties with respect to the matters set forth herein and
there are no other agreements, commitments or understanding among the Parties
with respect to the matters set forth herein. Nothing in this Amendment No. 2
shall amend the terms and conditions of Developer Addendum No. 2, and all terms
and conditions of the Original Agreement not expressly amended herein shall
remain in full force and effect. The terms and conditions of this Amendment
No. 2 shall prevail over any conflicting terms and conditions in the Original
Agreement.

 

[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

In witness whereof, this Addendum No. 2 has been duly executed by the parties as
of the Addendum No. 2 Effective Date.

 

Facebook, Inc.

     Zynga Inc.

By:

 

/s/ Dan Rose

     By:  

/s/ Whitney Chang

Name:

 

Dan Rose

     Name:  

Whitney Chang

Title:

 

VP, Partnerships

     Title:  

Corporate Controller

Date:

 

 

     Date:  

04/27/2012

Facebook Ireland Limited

     ZYNGA GAME IRELAND LTD:

By:

 

/s/ Shane Crehan

     BY   /s/ Dermot Clarke

Name: 

 

Shane Crehan

     NAME   Dermot Clarke

Title:

 

Finance Director

     TITLE   Director

Date:

 

 

     DATE   30th April 2012        Accepted, acknowledged and agreed solely as
to the right to receive all payments owed to Zynga Ireland as set forth in this
Amendment No. 2 and Amendment No. 1 and for no other purpose:        ZYNGA
LUXEMBOURG S.AR.L.:        BY   /s/ Elizabeth Adair        NAME   Elizabeth
Adair        TITLE   Director        DATE   5-8-2012        /s/   Hanna Duer  
       Hanna Duer          Director          5-8-2012

 

[*] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3